Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
Claims 1-36 are currently pending and presented for examination on the merits.
Election/Restrictions
Applicant’s election without traverse of colon cancer, olaparib and AZD6738 in the reply filed on March 19, 2021 is acknowledged.
Claims 5-6, 13-14, 22-23, and 32-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 19, 2021.
Claims 1-4, 7-12, 15-21, 24-31 and 34-36 are under examination in the instant office action.
Priority
Acknowledgment is made that the instant application claims benefit to U.S. Provisional Application No. 62/679,340 filed on June 1, 2018.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on November 18, 2019 has been received and considered.
Claim Rejections - 35 USC § 112(a)-Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-12, 15-21, 24-31 and 34-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the present application, the specification must provide sufficient distinctive or unique identifying characteristics a method for sensitizing homologous recombination (HR)-proficient cancer cells or treating cancer to treatment with PARP inhibitors said method comprising providing HR-proficient cancer cells and treating with an ATR inhibitor, wherein said treating is carried out without  administering PARP inhibitors, or a method of treating HR-proficient cancer said method comprising providing HR-proficient cancer cells; treating the HR-proficient cancer cells with an ATR inhibitor, wherein said treating is carried out without administering  PARP inhibitors and administering to the treated HR-proficient cancer cells an ATR inhibitor and a PARP inhibitor.  Under the standards of 35 U.S.C. §112(a), though the invention need not be described ipsis verbis, i.e., literally, for purposes of the written description requirement, but the skilled person needs to understand, based on the disclosure in the specification as filed and the knowledge imputed to the skilled artisan at the time the specification was filed, that the inventor had possession of the claimed subject matter. 
As the Federal Circuit has stated: The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gosteli, 872, F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).
The factors considered in the Written Description requirement are: 
(1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and (5) the method of making the claimed invention. 
(1) Level of skill and knowledge in the art:
The level of skill to practice the art of the instantly claimed method is high and requires a variety of skills usually found in institutions and companies that employ highly trained and skilled scientists to carry out these tasks.
(2) Partial structure: (3) Physical and/or chemical properties: and (4) Functional characteristics: 
The claims of the instant invention are a method for sensitizing homologous recombination (HR)-proficient cancer cells or treating cancer to treatment with PARP inhibitors said method comprising providing HR-proficient cancer cells and treating with an ATR inhibitor , wherein said treating is carried out without  administering PARP inhibitors, or a method of treating HR-proficient cancer said method comprising providing HR-proficient cancer cells; treating the HR-proficient cancer cells with an ATR inhibitor, wherein said treating is carried out 
The specification demonstrates synergistic sensitivity of cancer cells to combined ATR and PARP inhibition. Applicant demonstrates the instantly claimed method on osteosarcoma, colorectal, retina eye, kidney, cervical, brain, ovarian and fibroblast cell lines. Also, Applicant demonstrates the instant method using VE-821 (PARP inhibitor) and KU-55933 (ATM inhibitor). 
Thus, the specification fails to describe the structure and activity for the recited method for sensitizing homologous recombination (HR)-proficient cancer cells or treating cancer to treatment with PARP inhibitors said method comprising providing HR-proficient cancer cells and treating with an ATR inhibitor, wherein said treating is carried out without  administering PARP inhibitors, or a method of treating HR-proficient cancer said method comprising providing HR-proficient cancer cells; treating the HR-proficient cancer cells with an ATR inhibitor, wherein said treating is carried out without administering  PARP inhibitors and administering to the treated HR-proficient cancer cells an ATR inhibitor and a PARP inhibitor.
It is unclear whether Applicant was in possession of treating any cancer by administration of any ATR inhibitor in combination with any PARP inhibitor and sensitizing HR-proficient cancer cells.
(5) Method of making the claimed invention:  
To provide adequate written description and evidence of possession of a claimed method, the specification must provide sufficient distinctive or unique identifying characteristics of a method for sensitizing homologous recombination (HR)-proficient cancer cells or treating cancer to treatment with PARP inhibitors said method comprising providing HR-proficient cancer cells and treating with an ATR inhibitor , wherein said treating is carried out without  administering PARP inhibitors, or a method of treating HR-proficient cancer said method comprising providing HR-proficient cancer cells; treating the HR-proficient cancer cells with an 
Under the standards of 35 U.S.C. §112(a), though the invention need not be described ipsis verbis, i.e., literally, for purposes of the written description requirement, but the skilled person needs to understand, based on the disclosure in the specification as filed and the knowledge imputed to the skilled artisan at the time the specification was filed, that the inventor had possession of the claimed subject matter. 
Therefore, applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure to make and possibly use the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.”
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
In re Wilder, 736, F.2d 1516, 1521,222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). 
 Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9-10, 17 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite “providing HR-proficient cancer cells”.
It is unclear what applicant intends to claimed by using the step of “providing”. The meets and bounds of the claims are not clearly set. 
For the purpose of compact prosecution the examiner is interpreting that the sample contains or sample is identified has having HR-proficient cancer cells. 

It is unclear what determines or encompass conditions effective to sensitize the HR-proficient cancer cells. It is not clear if Applicant intends to describe a step of administering an effective amount of ATR inhibitor capable of sensitizing HR-proficient cancer cells. 
For the purpose of compact prosecution the examiner is interpreting that the conditions is a therapeutically effective amount of ATR inhibitor. 
Claim 10 recites “The method of claim 9, where said administering is carried out daily for at least 5-7 days.” 
It is unclear what is applicant is administering since claim 9 does not indicate an active step of administration but an active step of treating.
For the purpose of compact prosecution the examiner is interpreting that the active step is directed to “treating the selected subject with an ATR inhibitor”.
 Claim 36 recites “wherein the PARP inhibitor is administered daily at a concentration of 2.5 to 10 µM grams per the subject’s mass in kilograms.”
It is unclear whether Applicant intended to administer a daily dose of PARP inhibitor since the claim language is confusing (e.g., concentration/dosage).
For the purpose of compact prosecution the examiner is interpreting that a daily dose is administered to the subject.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 recites “The method of claim 9, where said administering is carried out daily for at least 5-7 days.” 
Claim 10 does not further limit instantly claimed subject matter of claim 1. Claim 10 describes a step of where said administering is carried out daily for at least 5-7 days. However, the step does not further limit the treating step disclosed in claim 9. Thus, claim 10 fails to further limit claim 9. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proia (WO2017/151554 A1) in view of NCT03462342.
Proia teaches methods of method of treating a patient with ovarian cancer having proficient homologous recombination (HR), comprising administering to the patient (i) an effective amount of ganetespib, or a pharmaceutically acceptable salt thereof; and
(ii) an effective amount of a DNA-damaging or repair-inhibiting agent [p. 1, ln 27-28].
The present invention is also directed to a method of treating a patient with ovarian
cancer, comprising the steps of: a) screening the ovarian cancer of the patient to assess whether the cancer is HR deficient or HR proficient; b) if the ovarian cancer is HR deficient, administering to the patient an effective amount of Ganetespib or a pharmaceutically acceptable salt thereof and an effective amount of a DNA damaging or repair inhibiting agent [p.2, ln 1-9 and claim 4]. In one embodiment of the above-described method, wherein if the cancer is HR
proficient, treating the patient with an anti-cancer therapy other than Ganetespib or a
pharmaceutically acceptable salt thereof [p.2, ln 10-12 and claim 5]. In one embodiment, the invention provides a method according to any one of the previous embodiments, wherein the DNA-damaging or repair-inhibiting agent is selected from the group consisting of a PARP inhibitor, a platin, a topoisomerase I inhibitor, a topoisomerase II inhibitor, and an inhibitor of 
	Proia does not explicitly teach a method of sensitizing homologous recombination proficient cancer cells to treatment of PARP inhibitor [claim 1], under conditions effective to sensitize the HR-proficient  cancer cells to treatment with PARP inhibitor [claims 1 and 9], wherein said treating is carried out for at least 5-7 days [claims 2, and 10], ATR inhibitor concentration 0.125 to 0.25µM [claim 4], wherein said sensitizing converts HR-proficient cancer cells to HR-deficient cancer cells [claims 8 and 16], and dose of ATR of 0.5 to 4 milligram per the subject’s mass in kilogram [claim 12].
	NCT03462342 teaches combination ATR and PARP inhibitor trial with AZD6738 and Olaparib in recurrent ovarian cancer [title]. All patients will receive the combination of AZD6738 and olaparib. Patients will be administered olaparib orally twice daily at 300 mg BD. Patients will be administered AZD6738 orally once daily at 160 mg on days 1 to 7 [p.3, Arms]. For ease of administration, the AZD6738 should be administered at the same time as one of the olaparib doses and thus with one glass of water [p.3, Arms].
	A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to develop a method of sensitizing homologous recombination proficient 
	In regards to the limitations wherein under conditions effective to sensitize the HR-proficient cancer cells to treatment with PARP inhibitor as recited in claims 1 and 9. Proia taught a method of treating HR proficient cancer cells in a subject that has been identified has having HR proficient cancer cells and administering an effective amount of ATR inhibitor. Further, Proia taught that the effective amount a DNA-damaging or repair-inhibiting agent (selected from the group consisting of a PARP inhibitor, and an inhibitor of DNA checkpoint proteins including ATR), alone or in combination, which is sufficient to reduce or ameliorate the severity, symptoms or progression of ovarian cancer, reduce the advancement of ovarian cancer, cause the regression of ovarian cancer or reduce the likelihood of recurrence or progression of a symptom associated with ovarian cancer without causing unacceptable side effects.    Thus, Proia provides ample motivation to administer or treat a HR-proficient cancer cells with an effective amount of ATR inhibitor to sensitize the HR-proficient cancer cell since it discloses an amount sufficient to reduce the progression of ovarian cancer. 

	In regards to the limitation wherein ATR inhibitor concentration 0.125 to 0.25µM, and dose of ATR of 0.5 to 4 milligram per the subject’s mass in kilogram as recited in claims 4 and 12. Proia taught a method of treating ovarian cancer having HR-proficient cancer cell by administration of an effective amount AZD6738. Further, Proia taught that the effective amount of the ATR inhibitor is sufficient to reduce the progression of the disease. In addition, the amount of ATR inhibitor can be adjusted according to patients needs e.g., mode of administration, the type and severity of the ovarian cancer and on the characteristics of the patient, such as general health, age, sex, body weight and tolerance to the drugs. NCT03462342 teaches combination ATR and PARP inhibitor trial with AZD6738 and Olaparib in recurrent ovarian cancer. Patients will be administered olaparib orally twice daily at 300 mg BD. Patients will be administered AZD6738 orally once daily at 160 mg on days 1 to 7. Motivation to use the amounts of AZD6738 into the methods of Proia would have resulted from the fact that both references are targeting the treatment of ovarian cancer. Further, motivation would have resulted from the fact that Proia taught that the amounts of AZD6738 can be adjusted according to patient needs and know dosages can be used in the methods.  Thus, the skilled artisan would have had reasonable motivation to administer the amounts taught by NCT03462342 in the methods of Proia. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP § 2144.04 (II)(A).
	In regards to the limitation wherein said sensitizing converts HR-proficient cancer cells to HR-deficient cancer cells as recited in claims 8 and 16. Proia taught a method of treating ovarian cancer in cancer cells or subjects identified has homologous recombinant proficient cancer by administering an anti-cancer therapy and AZD6738. Proia taught the active step of administration of AZD6738 to a patient suffering from cancer and having HR-proficient cells thus, the same result of converting the proficient cells to deficient HR cells would have resulted. Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP § 2112.01 (II).
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to use and modify the method of treatment disclosed by Proia in combination with NCT03462342, with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made.
  Claims 17-21, 24-31, and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proia (WO2017/151554 A1) in view of NCT03462342 and Lim et al. (Molecular & Cellular Oncology (2017), vol. 4, pp.1-2).   
Proia teaches methods of method of treating a patient with ovarian cancer having proficient homologous recombination (HR), comprising administering to the patient (i) an effective amount of ganetespib, or a pharmaceutically acceptable salt thereof; and
(ii) an effective amount of a DNA-damaging or repair-inhibiting agent [p. 1, ln 27-28].
The present invention is also directed to a method of treating a patient with ovarian

	Proia does not explicitly teach a method of treating HR-proficient cancer cells [claims  17 and 27], administering to the treated HR-proficient cancer cells  and ATR inhibitor and PARP inhibitor  [claims 17 and 27], wherein said treating is carried out under conditions insufficient to 
	NCT03462342 teaches combination ATR and PARP inhibitor trial with AZD6738 and Olaparib in recurrent ovarian cancer [title]. All patients will receive the combination of AZD6738 and olaparib. Patients will be administered olaparib orally twice daily at 300 mg BD. Patients will be administered AZD6738 orally once daily at 160 mg on days 1 to 7 [p.3, Arms]. For ease of administration, the AZD6738 should be administered at the same time as one of the olaparib doses and thus with one glass of water [p.3, Arms].
	Lim et al. teaches sensitizing HR-proficient cancer to PARP inhibitors [entire document]. Lim et al. teaches that sensitizing HR-proficient cancer to PARP inhibitors by using CDKs inhibitors [p.1, col. 1, para 2]. 
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to develop a method of treating HR-proficient cancer cells in a subject  said method comprising identifying homologous recombinant proficient cells  by treating the cancer cell or subject with AZD6738  and administering to the HR-proficient cancer cell and ATR inhibitor and a PARP inhibitor because Proia taught a method of treating ovarian cancer in cancer cells or subjects identified has homologous recombinant proficient cancer by administering an anti-cancer therapy and AZD6738. Motivation to use the methods taught by Proia would have resulted from the fact that Proia treats ovarian cancer cells or patients by administration of AZD6738 to sensitize the patient to an anti-cancer therapy. Further, et al.  because Proia taught treats ovarian cancer cells or patients by administration of AZD6738 (ATR inhibitor) to sensitized the patient to an anti-cancer therapy, NCT03462342 taught a method of treating ovarian cancer by administering a combination of AZD6738 and olaparib and Lim et al. taught that sensitizing HR-proficient cancer to PARP inhibitors by using CDKs inhibitors. Proia taught an inhibitory pathway useful for the treatment of ovarian cancer which includes CKD’s, ATR and PARP inhibitors.  Thus, one of ordinary skilled in the art would have found motivation to select  strategy of sensitizing PARP inhibitor in HR-proficient cancer cells by utilizing one of the biochemical mechanism of treating ovarian cancer (CKD’s) and try other biochemical pathways such as ATR inhibition. Further, motivation to administer a combination therapy of PARP and ATR inhibitors would have resulted from the fact that Proia and NCT03462342 taught administration of PARP inhibitor in combination with an anti-cancer therapy (including ATR inhibitors). The prior art of Proia taught the technology of sensitize HR-proficient cancer cells by identifying the cancer cells and biochemical pathways of treating ovarian cancer, thus, administering an anti-cancer therapy known to be effective in the treatment of ovarian cancer. 
	 
	In regards to the limitation wherein said treating is carried out for at least 5-7 days and said administering is carried out daily for at least 2-3 days as recited in claims 19 and 29. NCT03462342 teaches combination ATR and PARP inhibitor trial with AZD6738 and Olaparib in recurrent ovarian cancer. AZD6738 is administered 1 to 7 days and olaparib is administer for 28 days. The skilled artisan would have been motivated to administer AZD6738 at least 5-7 days 
	In regards to the limitation wherein ATR inhibitor concentration 0.125 to 0.25µM, and dose of ATR of 0.5 to 4 milligram per the subject’s mass in kilogram as recited in claims 21 and 31. Proia taught a method of treating ovarian cancer having HR-proficient cancer cell by administration of an effective amount AZD6738. Further, Proia taught that the effective amount of the ATR inhibitor is sufficient to reduce the progression of the disease. In addition, the amount of ATR inhibitor can be adjusted according to patients needs e.g., mode of administration, the type and severity of the ovarian cancer and on the characteristics of the patient, such as general health, age, sex, body weight and tolerance to the drugs. NCT03462342 teaches combination ATR and PARP inhibitor trial with AZD6738 and Olaparib in recurrent ovarian cancer. Patients will be administered olaparib orally twice daily at 300 mg BD. Patients will be administered AZD6738 orally once daily at 160 mg on days 1 to 7. Motivation to use the amounts of AZD6738 into the methods of Proia would have resulted from the fact that both references are targeting the treatment of ovarian cancer. Further, motivation would have resulted from the fact that Proia taught that the amounts of AZD6738 can be adjusted according to patient needs and to know dosages can be used in the methods.  Thus, the skilled artisan would have had reasonable motivation to administer the amounts taught by NCT03462342 in the methods of Proia. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP § 2144.04 (II)(A).
	In regards to the limitation wherein the PARP inhibitor is administered daily at a concentration of 2.5 to 10µM as recited in claims 25 and 36. Proia taught a method of treating ovarian cancer having HR-proficient cancer cell by administration of an effective amount olaparib. Further, Proia taught that the effective amount of the PARP inhibitor is sufficient to reduce the progression of the disease. In addition, the amount of PARP inhibitor can be adjusted according to patients needs e.g., mode of administration, the type and severity of the ovarian cancer and on the characteristics of the patient, such as general health, age, sex, body weight and tolerance to the drugs. NCT03462342 teaches combination ATR and PARP inhibitor trial with AZD6738 and Olaparib in recurrent ovarian cancer. Patients will be administered olaparib orally twice daily at 300 mg BD. Thus, the skilled artisan would have had reasonable motivation to administer the amounts taught by NCT03462342 in the methods of Proia. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP § 2144.04 (II)(A).
	In regards to the limitation wherein said treating is carried out under conditions insufficient to kill cells and wherein said administering is carried out under conditions to kill cancer cells but insufficient to kill non-cancer cells as recited in claims 18 and 27. Proia taught a method of treating ovarian cancer in cancer cells or subjects identified has homologous recombinant proficient cancer by administering an anti-cancer therapy and AZD6738, and NCT03462342 taught a combination of olaparib and AZD6738 for treatment of ovarian cancer. Proia and NCT03462342 taught the active step of administration of olaparib and AZD6738 to a In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP § 2112.01 (II).
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to use and modify the method of treatment disclosed by Proia in combination with NCT03462342 and Lim et al., with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made.
Conclusion
Rejection of claims 1-4, 7-12, 15-21, 24-31 and 34-36 is proper.
No claims are allowed.        
Claims 5-6, 13-14, 22-23, and 32-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAINA D MATOS NEGRON/            Primary Examiner, Art Unit 1627